84 Mich. App. 589 (1978)
269 N.W.2d 687
NYQUIST
v.
AETNA INSURANCE COMPANY
Docket No. 77-2281.
Michigan Court of Appeals.
Decided July 6, 1978.
Lopatin, Miller, Bindes, Freedman & Bluestone (by Michael Gagleard), for plaintiffs.
Downs & Pirich, for defendant League General Insurance Company.
Bodman, Longley, Bogle & Dahling (by James R. Buschmann), for defendant Allstate Insurance Company.
Dykema, Gossett, Spencer, Goodnow & Trigg (by James D. Tracy and Michael J. McGuigan), for defendants Detroit Automobile Inter-Insurance Exchange and Michigan Mutual Insurance Company.
Before: M.F. CAVANAGH, P.J., and BRONSON and D.F. WALSH, JJ.
PER CURIAM.
The issue presented in this case is whether Blue Cross-Blue Shield benefits may be coordinated with personal injury insurance benefits under Michigan's no-fault act, MCL 500.3101 et seq.; MSA 24.13101 et seq. We hold that insurers must offer a coordination of these benefits.
MCL 500.3109a; MSA 24.13109(1) provides:
"An insurer providing personal protection insurance benefits shall offer, at appropriately reduced premium rates, deductibles and exclusions reasonably related to *591 other health and accident coverage on the insured. The deductibles and exclusions required to be offered by this section shall be subject to prior approval by the commissioner and shall apply only to benefits payable to the person named in the policy, the spouse of the insured and any relative of either domiciled in the same household." (Emphasis added.)
Plaintiffs' position is premised on the fact that Blue Cross-Blue Shield is not "insurance". See Michigan Hospital Service v Sharpe, 339 Mich. 357; 63 NW2d 638 (1954). They contend that the Legislature used the term "health and accident coverage" in a technical sense, intending to require insurers to offer coordination of benefits only with disability insurance coverage. However, plaintiffs' argument is untenable for three reasons.
First, the legislative history of this provision demonstrates that coordination of Blue Cross-Blue Shield benefits with personal injury insurance protection was a primary concern. A report on HR 5724 prepared by the Analysis Section of the House Insurance Committee states in part:
"The Apparent Problem to Which the Bill Addresses Itself:
"Since the advent of compulsory no-fault automobile insurance last October, auto insurance premiums have not been reduced as some persons had anticipated. Many believe the average driver is overbuying in regards to accident and medical insurance since no-fault coverage overlaps with portions of the medical coverage offered by the private accident and health insurers and the group plans of Blue Cross and Blue Shield. Some persons claim Michigan residents should not be required to pay for this duplicate coverage and that automobile insurers should offer deductions and exclusions at reduced premiums to those who pay for similar coverage under other health and accident plans. Further, many contend this elimination of duplicate coverage *592 by the no-fault insurers would result in a substantial savings to Michigan drivers."
Section 3109a met this problem by requiring insurers to offer benefit coordination at reduced premiums. Thus, this legislation was inextricably tied to coordination of insurance protection with Blue Cross-Blue Shield-type benefits. We also note that § 3109a uses the word "coverage" rather than "insurance"; the use of the broader term militates against plaintiffs' restrictive reading of the section at issue.
Secondly, documents that were part of the record below show that the Commissioner and Deputy Commissioner of Insurance have taken the position that medical and hospitalization plans such as Blue Cross-Blue Shield fall within § 3109a. We give particular weight to the interpretations of those charged with the implementation and enforcement of a statute. See Boyer-Campbell Co v Fry, 271 Mich. 282; 260 N.W. 165 (1935).
Finally, the plain purpose of § 3109a was to reduce premiums by eliminating duplicate coverage. It is undisputed that personal injury insurance benefits overlap with medical and hospitalization benefits. Thus, plaintiffs' restrictive reading of § 3109a would subvert the clear purpose of the legislation.
Affirmed. No costs, a public question being involved.